Case 1:20-cv-02250-RJL Document 13-1 Filed 08/31/20 Page 1 of 2

Enforcement and Removal Operations

U.S. Department of Homeland Security
180 Ted Tumer Dr. S.W.
Atlanta, GA 30303

US. Immigration
and Customs

 

Enforcement
August 29, 2020
MANCUSO-Gomez, Salvatore A088 933 316
c/o Immigration and Customs Enforcement
Atlanta Field Office

Notice of Change of Country of Removal

This letter is to inform you that the U.S. Department of Homeland Security (DHS) U.S. Immigration
and Customs Enforcement (ICE) does not intend to honor your designation of Italy as the country to
which you will be removed pursuant to the final administrative removal order issued in your case on
April 16, 2020 and instead intends to remove you to Colombia. It has been determined pursuant to
section 241(b)(2)(C)(iv) of the Immigration and Nationality Act (INA) that your removal to Italy at
this time is prejudicial to the United States.

If you fear persecution in any specific country or countries on account of race, religion, nationality,
membership in a particular social group, or political opinion or if you fear torture in any specific
country or countries, you may request withholding of removal under INA section 241(b)(3) or
withholding or deferral of removal under the Convention Against Torture and Other Cruel, Inhuman,
or Degrading Treatment of Punishment (Convention Against Torture). In order to provide you with
an opportunity to raise any such claim of fear of persecution or torture, ICE will not execute your
removal to Colombia until 14 calendar days have passed from the date of this notice.

Sincerely,
Tom Giles

Field Office Director
Atlanta Field Office

 
Case 1:20-cv-02250-RJL Document 13-1 Filed 08/31/20 Page 2 of 2

G6: Hector G. Mora
WMR Immigration Law Group
1789 Columbia Road N.W.
Suite 200
Washington, D.C. 20009

 

CERTIFICATE OF SERVICE
1S BaMTry Hav poporkaan OF cat
Name of ICE Officer ‘Title

certify that I served MANOS - Gola , AWN RSL

Name of detainee

this document at Sopa & DAHON O&.,,, Ay| CA | © at X¥ aS

Institution Date Time

with a copy of

 

 

I acknowledge that I have received this Notice of Change of Country of Removal.

4/W| YB WA

 

 

SalvatoreManeyso Gomez Date and Time

I request withholding or deferral of removal to G o/ OM b 1 Gi, [Name of Country or
Countries]:

fl Under section 241(b)(3) of the Act, 8 U.S.C. § 1231(b)(3), because I fear persecution
on account of my race, religion, nationality, membership in a particular social group,
or political opinion in that country or those countries.
a Under the Convention Against Torture, because I fear torture in that country or those

countries.

[-] I do not request withholding or deferral of removal.

1 2Al WB = \W.BO

 

 

Salvatore Mancuso Gomez -_ Date and Time
